Citation Nr: 0721956	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge on January 30, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the aforementioned Board hearing, the veteran testified 
that he had been frequently seen at the VA medical center 
over the past few years and it was noted that the records 
associated with his VA treatment had not been associated with 
the claims file.  VA is under a duty to obtain records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Accordingly, VA must attempt to obtain these 
records.

At the September 2006 hearing the veteran requested a new 
examination of his low back, claiming that his disability had 
worsened since his last VA examination in January 2004.  As 
the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court stated that, if 
the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  Because the veteran has 
testified to further worsening of his disability and the last 
examination was conducted over three years ago, the Board 
finds that in order to accurately assess the extent of the 
veteran's disability a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
which also requests that he provide VA 
with any evidence in his possession that 
might substantiate his claim.  

2.  The AMC should attempt to obtain all 
of the veteran's VA medical center records 
and associate them with the claims file. 
If a negative response is received, it 
should be noted.

3.  The veteran should undergo a VA 
orthopedic and neurologic examination for 
the purpose of assessing the current 
severity of his service-connected low back 
disability.  The examiner should perform 
range of motion studies, and comment on 
any additional functional impairment due 
to pain on motion, weakness, fatigability, 
lack of endurance, and/or flare-ups.  The 
examiner should identify all associated 
objective neurologic abnormalities, and 
perform necessary diagnostic testing to 
that end.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



